Title: From George Washington to Major General Philip Schuyler, 22 July 1777
From: Washington, George
To: Schuyler, Philip



Dr Sir
11 Miles in the Clove [N.Y.] July 22d 1777.

I Yesterday Evening received the Favor of your Letters of the 17th & 18th Instant, with the Inclosures.
I am heartily glad you have found two such advantageous Spots to take post at, and I hope, the progress of the Enemy will not be so rapid as to prevent your throwing up such Lines as you may esteem necessary for their Defence.
Tho’ our Affairs for some Days past have worn a dark and gloomy Aspect, I yet look forward to a fortunate and happy Change. I trust General Burgoyne’s Army will meet, sooner or later an effectual Check, and as I suggested before, that the Success he has had will precipitate his Ruin. From your Account he Appears to be pursuing that Line of Conduct which of all others is most favorable to us. I mean, acting in Detachment. This Conduct will certainly give Room for Enterprize on our part & expose his parties to great Hazard. Could we be so happy as to cut one of them off supposing it should not exceed four, five or six hundred Men it would inspirit the people and do away much of their present Anxiety. In such an Event, they would lose Sight of past Misfortunes, & urged at the same Time by a Regard to their own Security, they would fly to Arms and afford every Aid in their power.
Your Exertions to bring the people to view Things in their proper Light: to impress them with a just Sense of the fatal Consequences that will result to themselves; their Wives; their Children & their Country from their taking a wrong part & for preventing Toryism cannot be too great. General Burgoyne, I have no Doubt, will practice every Art

his Invention shall point out to turn their Minds and seduce them from their Allegiance. He should be counteracted as much as possible as it is of the last Importance to keep them firm and steady in their Attachments.
You have already given your Attention to this Matter, and I am persuaded you will omit Nothing in your power to effect these great & essential points. Stoping the Roads & ordering the Cattle to be removed were certainly right and judicious—If they are well accomplished the Enemy must be greatly retarded & distressed.
I hope, before this, you have received the Supplies of Ammunition mentioned in my late Letters—I fully expected too, that the Camp Kettles which I ordered from hence on your first Application had reached you, till Yesterday, when I found on Enquiry that the Quarter Master, by some Accident, did not send them before three or four Days ago.
There will be no Occasion to transmit to Congress a Copy of your Observations shewing the Necessity of evacuating Fort George. The Gentlemen who mentioned the holding that post, had taken up an Idea that it was defensible, with the Assistance of the Vessels on the Lake, which were supposed to be better equipped, and what gave Countenance to the Idea was, that the Bastion was erected under the Direction (and Superintendance[)] of the British Engineers and was intended as part of a very large strong and extensive Work. I thought it expedient to submit the Matter to your farther Consideration, wishing you at the same Time to pursue such Measures respecting it, as your own Judgment should advise and direct.
I could heartily wish Harmony and a good Understanding to prevail thro’ the whole Army, and between the Army and the people. The Times are critical—big with important Events—They demand our most vigorous Efforts and unless a happy Agreement subsists they will be feeble and weak. The Enemy’s of America have cultivated Nothing with greater or with so much Industry as sowing Divisions and Jealousy amongst us.
I cannot give you any certain Account of Genl Howe’s intended Operations—His Conduct is embarrassing beyond Measure—so are the Informations which I get—At one Time the Ships are standing up towards the North River—In a little while they are going up the Sound and in an Hour after they are going out of the Hook. I think, in a Day or two, we must know something about his Intentions. I am Dr Sir with great Esteem Your most obedt Servt

Go. Washington.


P.S. I think it will not be advisable to repose too much Confidence in the Works you are about to erect, and from thence to collect a large

Quantity of Stores. I begin to consider Lines as a Kind of Trap and not to answer the valuable purposes expected from them unless they are on passes which cannot be avoided by an Enemy.

